COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER ON MOTION

Cause number:             01-13-00697-CR
Style:                    Maron Thomas
                          v The State of Texas
Date motion filed*:       December 2, 2013
Type of motion:           Motion for extension of time to file reporter’s record
Party filing motion:      Court reporter
Document to be filed:     Reporter’s record

If motion to extend time:
       Original due date:                   August 30, 2013
       Number of extensions granted:            4         Current Due date: January 6, 2014
       Date Requested:                      February 12, 2014

Ordered that motion is:

             Granted
              If document is to be filed, document due: February 12, 2014
                      No further extensions of time will be granted
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
         The record was originally due on August 30, 2013. This is the fifth extension of
         time requested by the court reporter. Nevertheless, due to the length of the
         record and the number of exhibits, we grant the motion. The record is ordered
         filed no later than February 12, 2014. No further extensions will be granted. See
         TEX. R. APP. P. 35.3(c) (requiring court to ensure record is timely filed). If the
         record is not filed on or before February 12, 2014, this Court may require the
         court reporter to appear and show cause why the record has not been filed.

Judge's signature: /s/ Chief Justice Sherry Radack
                
Panel consists of ____________________________________________
Date: January 28, 2014
November 7, 2008 Revision